DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 11/23/2020 without traverse of Group I, claims 1-14 for further examination. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	This application is in condition for allowance except for the presence of claims 15-20 directed to Group II, non-elected without traverse.  Accordingly, claims 15-20 have been cancelled (Examiner's Amendment below).

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/25/2019 is being considered by the Examiner.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 15-20 directed to Group II, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 15-20 have been cancelled.

Reasons for Allowance
7.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An integrated catalyst preparation apparatus comprising: 
a material injection part for injecting raw materials therein; 
a water control part for supplying water to the raw materials above; 
a mixing part for mixing the injected raw materials; 
an aging part for aging the mixed raw materials; and 
a firing part for supporting the aged raw materials in a support.” The closest prior art of record Park et al (U.S. 2018/0154329 A1), Trischler (U.S. 2015/0018593 A1) and Kei et al. (U.S. 2014/0140904 A1), do not teach nor suggest “an aging part for aging the mixed raw materials; and a firing part for supporting the aged raw materials in a support” as in the context of independent claim 1. Further, no other prior art was located .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717